DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 14 March 2022), with respect to the rejection of claims 1-8 and 10-16 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The present invention relates to a system for displaying flight data parameters to aircrew members of an aircraft, and a system for displaying data parameters to crew members of a vehicle.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Gilbert discloses a system for displaying flight data parameters to aircrew members of an aircraft (Gilbert: fig. 5, illustrating table 500 summarizing display configurations for a pilot and a co-pilot; col. 1:33-38, and col. 1:40-45), comprising: a graphics system that creates computer generated images of flight data parameters (Gilbert: fig. 23, ‘display a dynamic control center in a graphical user interface on a display device in a flight deck of the aircraft’ 2303; col. 1:39-49, and col. 5:25-41) comprising, a memory (Gilbert: fig. 25, ‘memory’ 2506; col. 17:3-7, “Data processing system 2500 can be used to implement computer system 204 in FIG. 2. In this illustrative example, data processing system 2500 includes communications framework 2502, which provides communications between processor unit 2504, memory 2506”), and implicitly discloses a graphics processor that receives the flight data parameters from, flight controls, on board sensors (Gilbert: fig. 9, ‘total fuel’ (on-board fuel sensors), and ‘oil pressure’, ‘oil temp’ (on-board oil pressure and temperature sensors); col. 6:4-10 Gilbert implicitly teaches a graphics processor that receives flight data parameters), discloses system information (Gilbert: fig. 2, ‘aircraft systems’ 242 → ‘information controller’ 208 (interpreted as a ‘processor’) → ‘display configurations’ 232 (aircraft and alerts generated by the systems on board the aircraft (Gilbert: fig. 5, illustrating a table of possible display configurations (placement of alert information on a primary flight display or a multi-function/navigation display); col. 1:45-49,  and col. 10:55-57), a navigation system (Gilbert: col. 6:4-10), a communication system (Gilbert: col. 6:4-12,); a first display for a pilot flying (PF) that shows the computer generated images of flight data parameters that are designated for the PF (Gilbert: fig. 6, ‘primary flight display’ 602; col. 1:40-43, col. 11:52-53); a second display for a pilot monitoring (PM) that shows the computer generated images of flight data parameters that are designated for the PM (Gilbert: fig. 5, showing display entries for a co-pilot; col. 10:45-46, col. 10:66-67 and 11:1-2; please note, well-known in the art of aircraft display systems is that multi-function displays generate images of flight data parameters useful for a pilot or a co-pilot in operating an aircraft); and (note, this limitation is out of order) a method of re-assigning the displays of designated computer generated images of flight data parameters between the first display and the second display during a transfer of control from the PF to the PM (Gilbert: col. 6:21-39, (re-assignment of displayed information is implicit according to swapped or exchanged tasks between a pilot and a co-pilot); please note, Gilbert’s express statement that a ‘pilot and copilot can exchange or swap one or more tasks’ is interpreted as re-assigning the display of information during a transfer of control from the PF to the PM since the pilot and co-pilot, working together to operate the aircraft, are in the best position to decide how to best divide tasks (who has control of what) between them), while
JB also discloses a graphics system that creates computer generated images (JB: [0022], “The display device 160 and/or control unit 110 may include a graphics display generator for generating the appropriate symbology on the screen of the display device 160”), comprising, a graphics processor (JB: fig. 1, ‘control unit’ 110 including ‘proc.’ 120 (graphics processor); [0018], disclosing ‘processor’ 120 may be any suitable programmable logic device, such as a ‘graphics processor’ for generating symbology graphics), and further
JB teaches a graphics system comprising: a context buffer (JB: [0025], (weather/environment information is interpreted as ‘context’)), an on-board database (JB: fig. 1, ‘database’ 150; the control unit 110 receives and/or retrieves inertial, avionics, navigation and flight management information, including weather information, (e.g., from the flight management system 130, radar unit 140, database 150, and/or communications unit 180), and landing, target on board an aircraft (JB: [0016, 0019]), and a communication system that receives data communications from air traffic control (ATC) (JB: fig. 1, ‘comm. Unit’ 180; [0024]).  
In addition, Cherepinsky also discloses a first display for a pilot flying (PF) that shows computer generated images of flight data parameters that are designated for the PF (Cherepinsky: [0002] please note, it is well-known in the art of aircraft display systems that a PFD comprises images of flight data parameters), and further teaches an augmented reality vision system (ARVS) that displays designated computer generated images on the first display (Cherepinsky: fig. 2, system 200 comprising ‘flight display computer’ 202; [0023], (augmented reality vision system), [0032] (display of computer generated images on a first display)), and 
Chen discloses the concept of re-assigning the display of designated computer generated images and transfer of control from a first display panel to a second display panel (Chen: fig. 1, illustrating dashboard 102 comprising a plurality of display panels (e.g., 104a – 104n), fig. 7, illustrating ‘voice’ → ‘user signal’ to ‘IP display controller’ 604 to ; cols 1:64-67 and 2:1-2, respectively, (switching of display panels), col. 6:40-43, (voice activated switching of display panels)), where the transfer of control is triggered by voice recognition instructions by a first person or a second person (Chen: fig. 7, ‘examples of user signals: swap IP#1 and IP#3’; col. 4:61-65; please note, in a broadest reasonable interpretation (BRI) ‘voice recognition’ may be speaker-dependent (requires training to recognize a particular voice) or speaker-independent (recognize a voice without any training)).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a first display for a pilot flying (PF) with a defined field of view (FOV) for the PF ... a second display for a pilot monitoring (PM) with a defined FOV for the PM that shows the computer generated images of flight data parameters that are designated for the PM; a highlighted border around the FOV of the PF in the first display which indicates that the PF is in control of the aircraft; and highlights a border around the FOV of the PM in the second display to indicate that the PM has assumed control of the aircraft, where the transfer of control is triggered through voice recognition instructions by the PF or the PM”.
claim 10, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611